                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANDERSON LIVING TRUST, et al.,

             Plaintiffs,

v.                                                            CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

             Defendant.

             ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the status conference scheduled for April 14, 2020, at 2:00p.m. is

VACATED. The Court will reset the status conference after the Tenth Circuit Court of

Appeals issues a ruling on the Petition for Permission to Appeal, (Doc. 266), filed

February 7, 2020.

      In the interim, the Court encourages counsel to call chambers or file a request for

a status conference if the parties would like to proceed with a settlement conference,

either telephonically or via Zoom.

      IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
